Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/394,112 filed 04/25/2019 is in response to Applicant’s request for continued examination, RCE, filed 02/22/2022 and Declaration Under Rule 37 CFR 1.132. Applicant’s response has been fully considered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Claims Amendment
Applicant has amended some of the dependent claims of the application to overcome issue of 112(b) rejection. The status of the application stands as follows:
Original			1-11
Canceled 			12-20
Previously presented 		21-23, 26-29, 31-34
Currently amended 		24-25, 30
Claims 1-11, 21-34 are currently pending in this application, and all pending claims are under full consideration. 

Withdrawal of Claim Rejection -35 USC § 112
The rejection of Claims 24, 25 and 30 rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph has been overcome by the amendment of the claims. Therefore, the rejection under 112(b) has been withdrawn. 
Declaration Under Rule 37 CFR 1.132
Applicant presents “Declaration Under Rule 35 CFR 1.132”. However, the correct declaration is “Declaration Under Rule 37 CFR 1.132” (See MPEP 716).
The Declaration under 37 CFR 1.132 filed 02/22/2022 is sufficient to overcome the rejection of claim 1 based upon 103 rejection as being unpatentable over Huang (U.S. 2013/0295454) in view of Fukasawa (US 2015/0086870), and the rejection of claim 8 also based upon 103 rejection as being unpatentable over Huang in view of Fukasawa and further in view of Yu (US 2016/002875) as set forth in the last Office action because of the following reasons.
Regarding the rejection of claim 1 the declaration states and argues that the primary reference of Huang fails to teach or suggest of reducing the mixture to yield a reduced mixture comprising coated silicon particles having a passivating coating and that Huang teaches forming a silicon mixture that includes silicon particles and buffering agent particles and it does not teach of coating the silicon particles by the buffering agent (Declaration page 8).The declaration states that the heating disclosed by Huang is not equivalent to the claimed reduction of the mixture, and the heating of Huang does not result in reducing the mixture. The points and arguments raised in the declaration are sufficient to overcome the previously presented rejection of the claims under 35 U.S.C. 103 Huang et al. (U.S. PG Publication 2013/0295454) in view of Fukasawa et al. (U.S. PG Publication 2015/0086870), and the rejection of all dependent claims. 

Withdrawal of Claim Rejection – 35 USC § 103
The rejection of the Claim 1, 4-7, 9, 10, 30 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PG Publication 2013/0295454) in view of Fukasawa et al. (U.S. PG Publication 2015/0086870) has been overcome by the declaration. Therefore, the rejection has been withdrawn. Also, the rejection of the dependent claims that relied upon Huang and Fukasawa has been withdrawn,
Upon further consideration and search the claims are rejection under 102 over Burshtain et al. U.S. PG Pub. 2017/0294644. Further, dependent claims are rejected under 103.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 11, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burshtain et al. (U.S. PG Publication 2017/0294644)
Regarding Claim 1 Burshtain discloses a method of forming a mixture of anode active material particles (Burshtain paragraph 0005) such as silicon (Burshtain paragraph 0042, 0064, 0092, 0145) and the anode active material particles 110 may comprise C (carbon) e.g., as any of spherical carbon particles, CNTs (carbon nanotubes) (Burshtain paragraph 0065). 
The silicon anode active material is modified by nanoparticles such as carbon nanotubes (Burshtain paragraph 0065, 0066); the carbon nanotubes may have a diameter between 10-20 nm and length in the order of magnitude of 100 nm (Burshtain paragraph 0192) considered equivalent 
The anode mixture may further comprise binder (Burshtain paragraph 0042) that is carbon-based binder (Burshtain paragraph 0042) and surfactant (Burshtain paragraph 0116).
Burshtain also discloses full or partial de-oxidation (i.e. reduction) is employed on the anode active material (Burshtain paragraph 0092) equivalent to the claimed reduction of the anode material mixture; and an oxide coating layer formed on the anode active material is modified by reduction (Burshtain paragraph 0092), considered equivalent to the passivation layer. The reduced anode active material mixture is consolidated into an anode (Burshtain paragraph 0042). 
Regarding Claim 2 Burshtain discloses the anode preparation method may comprising anode active material and mixing with additives such as binder(s), conductive filler(s) and solvent such as water, which is made into an anode slurry and coated on a current collector (Burshtain paragraph 0042). 
Regarding Claim 4 Burshtain discloses the nanoparticle in the anode mixture can be present in amount 2-20 weight present and in another embodiment 5-20 weight % (Burshtain paragraph 0065). The disclosed range is included in the claimed range of 1-30% (w/w). 
Regarding Claim 5 and 33 Burshtain discloses the binder can be polyvinylidene fluoride (PVdF) (Burshtain paragraph 0042), polypyrrole, polyaniline (Burshtain paragraph 0057), polyacrylic acid (PAA) (Burshtain paragraph 0086) and lithium-polyacrylic acid Li-PAA (Burshtain paragraph 0202). 
Regarding Claim 7 Burshtain discloses the carbonization step may be carried out at 600-900° C. in neutral atmosphere (e.g., Ar, N, CO2, and their mixtures) and be fine-tuned to carry out simultaneously at least partial reduction of native oxide layer and evaporation of water and gasses from graphite-sugar layer 121C to make carbonization (Burshtain paragraph 0178). Thus, a reduction is carried out under inert gas such as argon and nitrogen (Burshtain paragraph 0178). 
Regarding Claim 11 Burshtain discloses in one embodiment the coating 120 is amorphous carbon (Burshtain paragraph 0096). Coating 120 is formed after the simultaneous steps of carbonization and reduction (Burshtain Fig. 7D). 
Claim Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Mangolini et al. (U.S. PG Publication 2019/0173077)

The discussion of Burshtain as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 3 Burshtain is silent about the method wherein the nanoparticles (NPs) comprise tin oxide, and /or tin salt or tin chloride. Mangolini discloses a silicon and tin based material microstructure and method (Mangolini paragraph 0002) for use in lithium ion battery anode (Mangolini paragraph 0002), and discloses the use of silicon nanoparticles, tin chloride powders (Mangolini paragraph 0023) and a silicon-tin nanocomposite is formed (Mangolini paragraph 0011). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the method of Mangolini to modify the method of Burshtain and used tin chloride nanoparticles since Mangolini teaches it can be a .

Claim 6, 9, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644)

The discussion of Burshtain as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 6 and 30 Burshtain discloses that in certain embodiments, oxide layers (e.g., GeO2, SiO2, Al2O3, SnO2) on anode material particles 110 may be removed during preparation processes, and the removal of oxide layers (de-oxidation) may be carried out by heating particle mixture(s) in a vacuum atmosphere, e.g., before or after ball milling steps (Burshtain paragraph 0200), and specific temperatures may be selected according to oxide bond strengths, e.g., for Ge (200 C), Al (400-600 C), and Sn (600-900 C). But Burshtain is silent about the de-oxidation (reduction) temperature of Si. Burshtain recognize the temperature as a result effective variable. Therefore, it would have been obvious to a person of ordinary skill in art to have optimized through routine experimentation the temperature for the deoxidation of silicon. According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Regarding Claim 9 Burshtain discloses a carbonization step accompanied by a reduction and yield a de-oxidized anode-material particle (Burshtain Fig. 7D, paragraph 0177); thus, the carbonization and de-oxidation are simultaneous steps; the de-oxidation is considered equivalent to reduction. In one embodiment the coating is a carbon coating having thickness of 1-5 nm (Burshtain paragraph 0138), which overlaps with the claimed ranges. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). The coating of the silicon by the carbon layer will have a Si-C interphase since it is carried at high temperature. 

Claim 8 and 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Mak (U.S. PG Publication 2012/0219831)

The discussion of Burshtain as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 8, 27-28 Burshtain is silent that the reducing is carried out in solution with a reducing agent. Mak discloses a process for forming an electrode (Mak paragraph 0006) for a rechargeable battery (Mak paragraph 0074). Mak discloses chemical reduction of metal oxides using such reducing agent as sodium borohydride suspension (Mak paragraph 0136). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the high temperature heating reduction method of Burshtain by the method of Mak and used instead a reducing agent and carried the reduction in a solution phase as taught by Mak (Ma paragraph 0136), instead of employing high temperature process, which would significantly simplify the reduction process. Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Regarding Claim 27 Mak discloses the reducing agent is sodium borohydride disclosed among other reducing agents (Mak paragraph 0136). Choosing of sodium borohydride from among the other reducing agents would have obvious to try for a person of ordinary skill in the art since 
Regarding Claim 28 Mak discloses the reduction is carried in aqueous solution (Mak paragraph 0136), and in the method of Burshtain modified by the aqueous solution reduction method of Mak the temperature must by necessity be less than 200° C.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) as evidenced by Wang et al. (U.S. PG Publication 2017/0040598; hereafter Wang ‘598)

The discussion of Burshtain as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 10 Burshtain discloses a carbonization step accompanied by a reduction and yield a de-oxidized anode-material particle (Burshtain Fig. 7D, paragraph 0177); thus, the carbonization and de-oxidation are simultaneous steps; the de-oxidation is considered equivalent to reduction. In one embodiment the coating is a carbon coating having thickness of 1-5 nm (Burshtain paragraph 0138), which overlaps with the claimed ranges. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). The coating of the silicon by the carbon layer will have a Si-C interphase since it is carried at high temperature. 
Burshtain is silent about the passivation layer is SiC layer. Wang ‘598 discloses the carbonized precursor in contact with the silicon particle surface may react with the naturally 2) via conversion into more stable and unreactive SiC (Wang ‘598 paragraph 0068).  Therefore, as evidenced by Wang the carbon coating of Burshtain formed at high temperature carbonization step will also have a SiC-layer. 

Claim 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Zhamu et al. (U.S. PG Publication 2020/0313162)

The discussion of Burshtain as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 21 and 22 Burshtain is silent about the method comprising adding graphene oxide or sulfonated graphene oxide into the mixture. Zhamu discloses a method providing anode particulate (Zhamu paragraph 0016), the anode active particulate comprises a core and an encapsulating layer (Zhamu paragraph 0016), and the active particle is bonded to a surface of graphite or carbon particles (Zhamu paragraph 0016), the active particles can be silicon (Zhamu paragraph 0028) and contains metal nanoparticles such as tin (Sn) (Zhamu paragraph 0059). Zhamu discloses adding graphene oxide to the anode material (Zhamu paragraph 0092), and the functionalized graphene (Zhamu paragraph 0092), by sulfonate group (Zhamu paragraph 0039).
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the method of making the anode mixture of Burshtain by the method of Zhamu and added graphene oxide to the mixture because according to Zhamu the disclosed method offers high-
Regarding Claim 23 Zhamu discloses the anode active particles can be silicon (Zhamu paragraph 0028), the disclosure also provides a method of producing graphene-embraced anode particulates for a lithium battery (Zhamu paragraph 0019), and the anode active material is bonded to the surface of the graphite or carbon material (Zhamu paragraph 0016), which can include the graphene oxide particles, and anode active material is in a form of minute particles (primary anode material particles) that is deposited on, embedded into, or bonded to surfaces of graphite or carbon particles (Zhamu paragraph 0016); thus it is bonded to the surface of the graphene oxide.
Regarding Claim 24
Regarding Claim 25 and 26 Burshtain discloses the composite anode material particles have graphite shells (Burshtain paragraph 0022), equivalent to the carbon matrix, and Zhamu discloses adding graphene oxide to the anode material (Zhamu paragraph 0092); thus, in modifying the method of Burshtain by the teaching of Zhamu the graphene oxide would be included in carbon matrix in the anode material of Burshtain. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Favors et al. (U.S. PG Publication 2017/0194631)

The discussion of Burshtain as applied to claim 1 is fully incorporated here, and is relied upon for the limitation of the claim in this section. 
Regarding Claim 29 Burshtain discloses mixing anode material such as silicon with carbon particles to form a mixture, deoxidizing (i.e. reducing) the anode material particles in the mixture by heating the mixture in vacuum to form deoxidized mixture (i.e. reduced mixture) and holding the mixture in stainless steel container during deoxidation of the metal particles and evolved carbon monoxide may be removed from the container during deoxidation of the anode material particles (Burshtain paragraph 0200, 0302). Burshtain is silent about the stainless-steel container is a tube furnace.  Favors discloses a method of formation on carbon coated silicon (Favors paragraph 0020) that is employed as an electrode active material (Favors paragraph 0028).  In the method a silicon oxide precursor is reduced with magnesium in a tube furnace under argon by heating to700 V (Favors paragraph 0017). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method . 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Capiglia (U.S. PG Publication 2019/0006665)

The discussion of Burshtain as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 31.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Wang et al. (U.S. PG Publication 2019/0348672)

The discussion of Burshtain as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 32 Burshtain is silent that the nanoparticles comprise metalloid oxide NPs (nanoparticles), metalloid salt NPs, SnSb alloy and SnCu alloy NPs, andSnCu alloy NPs. 
Wang discloses a method involving protected electrode structures (Wang paragraph 0002), and the protective structure may include particles having diameter in the nanometer scale (Wang paragraph 0050), thus, being nanoparticles, and the nanoparticles can be metalloid oxide particles, metal nanoparticles (Wang paragraph 0050). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the method of Burshtain by the teaching of Wang and used in the method of Burshtain metalloid oxide nanoparticles because they offer a protective structure for the electrode (Wang paragraph 0002). Choosing metalloid oxide nanoparticles from among the other material in the method of Wang would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (MPEP 2143 I B).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Lee et al. (U.S. PG Publication 2018/0069235)

The discussion of Burshtain as applied to claims 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 34 Burshtain discloses the binder can be polyvinylidene fluoride (PVdF) (Burshtain paragraph 0042), polypyrrole, polyaniline (Burshtain paragraph 0057), polyacrylic acid (PAA) (Burshtain paragraph 0086) and lithium-polyacrylic acid Li-PAA (Burshtain paragraph 0042, 0057, 0086, 0202), but Burshtain is silent about the binder comprise citric acid and cetrimonium bromide. Lee discloses an anode active material in which silicon nanoparticles and carbon particles are combined through high binding strength (Lee paragraph 0008) and a method thereof (Lee paragraph 0013). Lee discloses the use of cetrimonium bromide as a dispersant and surfactant in a method of making anode active material (Lee paragraph 0084), and teaches that it is known in the art (Lee paragraph 0083). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used cetrimonium bromide taught by Lee in the method Burshtain because the use of cetrimonium bromide as a surfactant is known in the art (Lee paragraph 0084) and its use in the method of Lee would have been obvious to try. Choosing cetrimonium bromide from among the other surfactants in the method of Lee would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (MPEP 2143 I E). 
Response to Argument
Applicant traverses the rejection of the claims 1, 4, 5, 6, 7, 9, 10 under 103 over Huang (US 2013/0295454) in view of Fukasawa (US 2015/0086870); and the rejection of Claim 8 over Huang in view of Fukasawa and further in view of Yu (US 2016/0028075). Applicant argues that Huang fails to teach reduction of the mixture to reduce a reduced mixture and does not teach the coating of the silicon particles (Remarks page 5). Applicant also argues there is no motivation to et al. (U.S. PG Publication 2017/0294644) is made and presented in this Office Action.  Further, dependent claims are also rejected under 103 over Burshtain and supporting secondary references as indicated in each section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        
/OMAR M KEKIA/Examiner, Art Unit 1722